Citation Nr: 9918866	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to a non-
service connected pension.  In May 1997 the Board remanded 
this matter to the RO to schedule the veteran for a hearing 
before a traveling Member of the Board.  

In May 1999, a hearing was held at the St. Petersburg, 
Florida RO before C.W. Symanski, who is the Member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1999).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to a permanent and 
total disability rating for non-service-connected pension 
purposes was not accompanied by evidence supporting the 
allegation that he is permanently and totally disabled .

2.  There is evidence showing that the veteran has secured 
full-time employment.

3.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The claim for entitlement to a permanent and total disability 
rating for non-service-connected pension purposes is not well 
grounded.  38 U.S.C.A. § 1502(a); 1521(a),(j), 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.15, 4.16, 4.17, 
3.321(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an August 1994 statement, the veteran requested a non-
service-connected pension due to his wartime service and due 
to his total and permanent disability due to arthritis.  He 
indicated that he did not have a private physician and asked 
that his medical records on file at the Gainesville VA 
medical center (VAMC) be used in support of his claim.

Received in September 1994 were several VAMC treatment 
records.  In June 1994 the veteran complained of a long 
history of chronic headaches.  He reported a history of 
status post surgery on the right shoulder due to a rotator 
cuff tear.  Examination of the extremities showed that 
strength was good in all extremities except for a slight 
decrease in strength in the shoulder from the rotator cuff 
injuries.  The assessment was chronic headaches.  In August 
1994 he was hospitalized for a probable viral illness 
manifested by mild splenomegaly and mesenteric adenopathy.

By rating action in December 1994 the RO denied entitlement 
to a non-service connected pension, noting that the RO had 
disabilities which combine to a total evaluation of 0 percent 
and did not meet the requirements for a non-service-connected 
pension.  The RO identified the following non-service-
connected disorders (and assigned disability evaluations):  
chronic headaches, 0 percent disabling; residuals of a left 
arm and shoulder injury, 0 percent disabling; arthritis of 
the left hip, 0 percent disabling; and splenomegaly, 0 
percent disabling. 

Along with his notice of disagreement, the veteran submitted 
a letter dated in October 1994 from J. True Martin, M.D.  In 
the letter, Dr. Martin indicated that the veteran was seen 
for neurological evaluation of chronic cervical, and right 
shoulder and arm pain secondary to a work-related accident in 
February 1989.  It was noted that he was driving a cement 
truck at work and when he went to get out of the truck, he 
tripped an fell on his right shoulder and neck.  He 
subsequently underwent arthroscopic surgery, with open 
arthrotomy and decompression of subacromial space.  Because 
of the severe pain associated with his right shoulder injury, 
as well as chronic myofascial pain, he was unable to return 
to work and was found to be totally disabled at that point.  
The impression was chronic severe cervical myofascial 
syndrome and status post trauma to the right shoulder with 
subsequent surgery.  In April 1995 he  was seen for right 
hand numbness.  The impression was possible carpal tunnel 
syndrome.  Dr. Martin opined that this was not work related.  

Based on additional private medical records submitted by the 
veteran, by May 1996 rating action, the RO identified another 
non-service-connected disorder, chronic severe cervical 
myofascial syndrome, and assigned a 30 percent disability 
rating.

In May 1997 the Board remanded this matter to the RO to 
schedule the veteran for a hearing before a traveling Member 
of the Board at the RO.  

In May 1999 the veteran and his wife testified at a hearing 
before the undersigned Member of the Board.  His wife 
testified that since he injured himself in 1989, the veteran 
was a changed person, and had been depressed and in pain.  He 
testified that he had several disabilities; including 
arthritis of multiple joints, migraine headaches, residuals 
of a right shoulder injury, a cervical spine disability, a 
left shoulder disability, a low back disability, and 
depression.  He claimed that the combination of all of his 
disabilities, and the pain therefrom, interfered with his 
ability to work.  He also indicated that he had last worked 
full-time in 1989, driving a cement mixer and hauling 
concrete to different job sites.  He claimed he worked there 
for five years, until 1989 when he injured his right shoulder 
and had to have shoulder surgery.  He indicated that in the 
last year he had worked part-time at a filing station.  He 
claimed he had been trying to find full-time employment, but 
whenever he mentioned an injury or back problems, they did 
not want to hire him.  He testified that he was currently 
working with Martin Electronics, and had been working there 
since April 22, 1999, earning $5.59 per hour.  He initially 
indicated he worked between 20 and 30 hours a week.  He 
indicated that he could probably get more hours later.  He 
indicated that since he started the job, he had not lost any 
time due to his disabilities.  He was able to keep up with 
the demands of the job, but indicated that he had not had a 
bad headache since he started the job.  He made parts for 
hand grenades, and basically worked with his hands all the 
time.  He claimed that his job caused problems with his 
arthritis and that his hands would cramp up.  Sometimes he 
would shut the machine down and take a break in order to get 
feeling back into his hands.  In response to the Board 
Member's questions, the veteran indicated that he worked 10 
hour days, four days per week.  

At the May 1999 hearing, the veteran also submitted several 
treatment records, both VA and private, dated from 1979 to 
1994.  At the hearing, he indicated that he was waiving 
initial consideration of the treatment records by the RO.  VA 
treatment records showed treatment for headaches in September 
1979.  He also submitted a duplicate copy of the February 
1981 VA examination, conducted for compensation purposes.  In 
July 1994 a history of chronic headaches was noted and he 
underwent a cranial CT scan.  

Private treatment records dated from February to May 1989, 
from the Medical Center Hospital, showed that the veteran was 
seen after a significant work related injury that occurred on 
February 1, 1989.  He reported that he fell hard on his right 
shoulder while at work.  He complained of persistent pain and 
difficulty abducting the right shoulder.  In May 1989, he 
underwent diagnostic arthroscopy on the right shoulder and 
partial acromionectomy, release of coracoacromial ligament, 
inspection of rotator cuff, right shoulder.  His 
postoperative diagnosis was chronic tendonitis, right 
shoulder.  

A July 1991 operative report from the Southwest Florida 
Regional Medical Center showed that the veteran underwent a 
right shoulder scope with debridement.  Treatment records 
from John C. Kagan, M.D. dated from July 1991 to January 1992 
showed that the veteran received periodic follow-up treatment 
for his right shoulder.  A January 1992 MRI of the cervical 
spine showed degenerative changes of C3-4, C5-6, and to a 
minimal degree C4-5, and possible degenerative bony narrowing 
on the right at C4-5.  

A March 1992 patient status report from Edward F. Steinmetz, 
M.D. showed that the veteran was seen for evaluation of neck, 
right arm, and shoulder pain.  The diagnoses were status post 
right shoulder internal derangement surgery times two, 
cervical and right shoulder pain, cervical degenerative 
osteoarthritic spondylitic disc disease without any clear 
radicular symptoms, and depression reactive.  It was noted 
that he was not able to work at that time.  In April 1992, he 
was released to work related duties with a 20 pound work 
lifting restriction on a short term basis. 

Treatment records from the Southwest Florida Regional Medical 
Center, dated from April 1992 to June 1992, showed that the 
veteran was seen for various complaints.  In April 1992 he 
was admitted for evaluation of neck, right arm, and shoulder 
pain that was poorly responsive to outpatient management.  He 
underwent a bone scan which showed arthritic appearing 
changes in the shoulders, knees, and ankles.  He also 
underwent a cervical myelogram and CT scan of the cervical 
spine.  The discharge diagnoses were cervical myofascial 
syndrome, multiple right shoulder rotator cuff tears, with 
surgical intervention and continued shoulder derangement pain 
syndrome, moderate underlying anxiety and depression, and 
contrast-induced single generalized major motor seizure, 
without sequelae.  

In May 1992 the veteran was evaluated at Lee Memorial 
Hospital Department of Neurological Surgery for left 
posterior neck pain and left supraclavicular shoulder pain.  
The impression was left shoulder pain, rule out shoulder 
joint pathology.  In June 1992 he was evaluated at the 
Southwest Florida Regional Medical Center for left shoulder 
problems, due to overuse of the left shoulder in protecting 
the right.  

Analysis

To establish entitlement to VA non-service-connected pension 
under 38 U.S.C. § 1521, a veteran must:  (1) have served 
during a period of war for 90 days or more (or have been 
discharged or released from service during a period of war 
for a service-connected disability), (2) be permanently and 
totally disabled, and (3) have income below a certain 
standard.  38 U.S.C. § 1521(a), (j); see also Grantham v. 
Brown, 8 Vet.App. 228, 234 (1995), rev'd in part on other 
grounds, 114 F.3d 1156 (1997); Brown v. Derwinski, 2 Vet.App. 
444, 446 (1992); Roberts v. Derwinski, 2 Vet.App. 387, 389 
(1992).  

In Brown, the Court observed that permanent and total 
disability for pension purposes can be shown in two ways 
under VA regulations.  An objective and a subjective standard 
are provided.  Brown, 2 Vet.App. at 446; Talley v. Derwinski, 
2 Vet.App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2); 38 
C.F.R. §§ 3.321(b)(2); 4.17.  The two ways that permanent and 
total disability can be shown under the law are as follows: 
(1) the veteran must be unemployable as a result of a 
lifetime disability (i.e., the "subjective" standard, which 
is based on disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), 
(2); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 
4.16(a), 4.17; Brown, supra at 446.  It is further provided 
that marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis ( includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  The poverty 
threshold, effective September 9, 1998, is $8,183.  63 Fed. 
Reg. 68827 (1998).

In making a determination as to permanent and total 
disability for pension purposes, 

the RO must first apply the percentage standards of 38 C.F.R. 
§ 4.16(a) and the other requirements of 38 C.F.R. § 4.17 (the 
objective standard).  If a permanent and total disability 
rating is not warranted under the objective standard, and the 
veteran is unemployable, the RO should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-scheduler 
basis under 38 C.F.R. §§ 3.321(b)(2), 4.17(b) (the subjective 
standard).

The law also provides that a claimant for benefits under a 
law administered by the Secretary of the United States 
Department of Veteran Affairs (VA) shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded. 38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for entitlement to a permanent and total disability rating 
for non-service-connected pension purposes is not well 
grounded.  To sustain a well grounded claim, the veteran must 
provide evidence demonstrating that the claim is plausible; 
mere allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. App. 
19 (1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran has no service connected disabilities.  He 
essentially contends that due 

to his various disabilities he is entitled to a total and 
permanent disability rating for non-service connected pension 
purposes.  By rating actions in December 1994 and May 1996, 
the RO has identified the following non-service-connected 
disorders (and assigned disability evaluations):  chronic 
headaches, 0 percent disabling; residuals of a left arm and 
shoulder injury, 0 percent disabling; arthritis of the left 
hip, 0 percent disabling; splenomegaly, 0 percent disabling; 
and chronic severe cervical myofascial syndrome, 30 percent 
disabling.  The veteran identified additional disabilities at 
his hearing in May 1999.

The Board initially notes that the veteran has qualifying 
wartime service for purposes of 38 U.S.C. § 1521(a).  
However, to show a "permanent and total disability", a 
veteran must demonstrate either that he is "unemployable as a 
result of a lifetime disability" or, if not unemployable, 
that he suffers from a lifetime disability that would render 
it impossible for the average person with the same disability 
to follow a substantially gainful occupation.  Brown, supra.  
The Board notes that the veteran has not presented evidence 
showing that his claim of being "permanently and totally 
disabled" is more than mere allegation.  He has not 
submitted evidence to show that he is unemployable as a 
result of a lifetime disability, or that he suffers from a 
lifetime disability that would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation.  Although there is evidence 
tending to show that he did not have full-time employment 
from 1989 to 1999, there is evidence of record, consisting of 
his testimony in May 1999, showing that he was employed full-
time, working 40 hours per week at an hourly wage which would 
exceed the poverty threshold.  Such evidence tends to show 
that he is "employable" and that despite his disabilities 
he is able to follow a "substantially gainful occupation".  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a).  Since the instant claim lacks 
plausibility it is not well grounded and must be denied.



ORDER

The claim for entitlement to a permanent and total disability 
rating for non-service-connected pension purposes is not well 
grounded and must be denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

